Saxe and DeGrasse, JJ.,
dissent in a memorandum by Saxe, J., as follows: I would affirm the denial of defendant’s GPL 440.46 motion for resentencing.
The court met its obligation to “offer an opportunity for a hearing and bring the applicant before it” (L 2004, ch 738, § 23), as required by the 2009 Drug Law Reform Act (see GPL *446440.46 [3]), when defendant was “brought before the court and given an opportunity to be heard” (People v Soler, 45 AD3d 499, 499 [2007], lv dismissed 9 NY3d 1009 [2007]).
Defendant’s moving papers were dated October 7, 2009, and he submitted his reply papers at the initial appearance on the motion on November 17, 2009. At that point, the court was entitled to proceed on the assumption that it had been provided with all the information and arguments on which defendant intended to rely in seeking resentencing. Because there was nothing in those submissions establishing the existence of disputed facts warranting an evidentiary hearing, the statute required nothing farther on the part of the court, except its decision (see People v Burgos, 44 AD3d 387 [2007], lv dismissed 9 NY3d 990 [2007]). The court therefore correctly proceeded on the assumption that it could hand down its decision on the motion on the adjourn date.
The letter that defense counsel handed up to the court on the adjourn date was insufficient to require the court to handle the motion in any other way. The letter contained no substantive factual assertions. It merely amounted to an assertion by defense counsel that a Department of Correctional Services official had unspecified “information relevant to the resentencing application” to share with the court. Such a vague reference to “information” does not give rise to a “controverted issue of fact” (L 2004, ch 738, § 23) so as to warrant a hearing. Nor was the letter even sufficient to indicate that the referred-to information was material to the issues relevant to resentencing (see People v Diggins, 11 NY3d 518, 524-525 [2008]).
The majority agrees that the court had no obligation to procure the purported information, but concludes that it erred in failing to grant defendant an adjournment. I disagree. First, the letter does not explain why the existence and substance of that information could not have been timely obtained and provided; its unexplained reference to a “misplaced” file is insufficient. Second, the record establishes no reason to conclude that an adjournment was warranted, either as a matter of law or in the exercise of discretion. If, as the majority agrees, the extra time sought was not to be used for the court to contact the Deputy Inspector General, then the court should have been given some basis to believe that counsel possessed substantive information that she would be able to document in the intervening period. However, nothing in the submitted letter indicates that given additional time, the defense could have obtained the vaguely referred-to additional information. Indeed, the record fails to establish that defense counsel possessed actual substan*447tive information at that time, and chose not to convey it because the court denied defense counsel’s request to close the courtroom. Counsel said on the record that “rather than describe [the additional information] in open court I would like to submit this letter,” and then submitted a letter that failed to describe even the nature of the information. She did not seek to speak off the record at a sidebar conference, or take any other steps to protect defendant from public disclosure of the claimed information.
On the merits of the motion, the court properly exercised its discretion in determining that substantial justice dictated the denial of the application. That conclusion was warranted by the totality of the circumstances, including defendant’s six felony convictions, his involvement in the sale of large quantities of drugs, his extensive prison disciplinary record, and his multiple failures to appear in court (see e.g. People v Estela, 80 AD3d 526 [2011]). I would therefore affirm.